DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler (US 5,153,600), hereinafter Metzler, in view of Duchesne et al., (US 2010/0134378), hereinafter Duchesne.

               Regarding claim 25 Metzler discloses an antenna comprising: a first radiating element (Fig. 1 ,at 14) operative to communicate signals in a first frequency band (column 4, lines 12-14); a first feed line (Fig. 1, at 24) in communication with the first radiating element and operative to communicate signals with the first radiating element that correspond to a first polarization (column 7, lines 40-44); a second 
	Metzler does not disclose a housing having a closed end and an open end opposite the closed end; a first radiating element overlying a bottom of the closed end of the housing, the first radiating element having a footprint smaller than the bottom of the housing.
	Duchesne discloses a housing (Fig. 8, at 42) having a closed end and an open end opposite the closed end; a first radiating element (Fig. 1, at 18; paragraph 0055) overlying a bottom of the closed end of the housing, the first radiating element having a footprint smaller than the bottom of the housing (Fig. 1, at 18 and 42; paragraph 0055).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stacked patch antenna disclosed by Metzler in accordance with the teaching of Duchesne regarding antenna housings in order to substantially reduce the amount of radiation penetrating to the antenna from its rear side (Duchesne, paragraph 0041) which reduces rear-incident radiation (Duchesne, paragraph 0020).


    PNG
    media_image1.png
    474
    849
    media_image1.png
    Greyscale




 	Regarding claim 30 Metzler further discloses the antenna according to claim 25, further comprising a dielectric material (Fig. 1, at 20) disposed between the first radiating element and the second radiating element.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Duchesne as applied to claim 25 above, and further in view of Fasenfest et al., (US 2016/0218439), hereinafter Fasenfest. 

 	Regarding claim 26 Metzler does not explicitly disclose the antenna according to claim 25, wherein the distance between the first radiating element and the second radiating element is in a range 
 	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the distance between the first radiating element and the second radiating element is in a range between one quarter wavelength of a first frequency in the first frequency band and one quarter wavelength of a second frequency in the second frequency band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 27 Metzler does not explicitly disclose the antenna according to claim 25, wherein the distance between the first radiating element and the second radiating element is at most one quarter wavelength of a frequency in the first frequency band.
 	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
In re Aller, 105 USPQ 233.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Duchesne as applied to claim 25 above, and further in view of Fasenfest and Kellerman et al., (US 6,639,558), hereinafter Kellerman.

Regarding claim 28 Metzler does not disclose wherein the first radiating element comprises a first radiator and a second radiator overlying the first radiator.
Kellerman discloses wherein the first radiating element comprises a first radiator (Fig. 1, at 109a) and a second radiator (Fig. 1, at 107a) overlying the first radiator. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding additional stacked antenna elements in order to integrate more antennas that operate in different frequency bands into an integral antenna assembly that is reasonably compact and effective (Kellerman, column 2, lines 55-60).
 Metzler does not disclose wherein the first frequency band of the first radiating element is based on a spacing between the first and second radiators of the first radiating element.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the first frequency band of the first radiating element is based on a spacing between the first and second radiators of the first radiating element, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 29 Metzler does not disclose wherein the second radiating element comprises a first radiator and a second radiator overlying the first radiator.
 	Kellerman discloses wherein the second radiating element comprises a first radiator (Fig. 1, at 105a) and a second radiator (Fig. 1, at 103a) overlying the first radiator. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding additional stacked antenna elements in order to integrate more antennas that operate in different frequency bands into an integral antenna assembly that is reasonably compact and effective (Kellerman, column 2, lines 55-60).
 	Metzler does not disclose wherein the second frequency band of the second radiating element is based on a spacing between the first and second radiators the second radiating element.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the second frequency band of the second radiating element is based on a spacing between the first and second radiators the second radiating element, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	

 	Claims 31-36, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Fasenfest.

               Regarding claim 31 Metzler discloses an antenna (Fig. 1, at 10) comprising: an electrically conductive surface (Fig. 1, at 12); a first radiating element (Fig. 1, at 14) overlying the electrically conductive surface and having a footprint smaller than the electrically conductive surface, the first radiating element operative in a first frequency band (column 4, lines 12-14), the first radiating element including a first feed line (Fig. 1, at 24) to communicate a first signal (column 4, line 14 “a first frequency”) corresponding to a first polarization (column 7, lines 40-44); and a second radiating element (Fig. 1, at 16) overlying the first radiating element and having a footprint smaller than the first radiating element, the second radiating element operative in a second frequency band (column 7, lines 40-44), 
 	Metzler does not explicitly disclose wherein a distance between the first radiating element and the second radiating element is in a range between one quarter wavelength of a first frequency in the first frequency band and one quarter wavelength of a second frequency in the second frequency band.
	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein a distance between the first radiating element and the second radiating element is in a range between one quarter wavelength of a first frequency in the first frequency band and one quarter wavelength of a second frequency in the second frequency band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 32 Metzler further discloses the antenna according to claim 31, wherein the second radiating element directly overlies the first radiating element (Fig. 1, at 14 and 16).



 	Regarding claim 34 Metzler further discloses the antenna according to claim 31, wherein isolation between the first and second feed lines in the first and second frequency bands is greater than or equal to 15 dB (Fig. 1, at 26; column 6, lines 25-31; column 9, line 65 – column 10, line 2 “isolation between the bands is at least 20 dB”).

 	Regarding claim 35 Metzler does not explicitly disclose wherein the distance between the first radiating element and the second radiating element is equal to at most one quarter wavelength of a first frequency in the first frequency band.
 	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the distance between the first radiating element and the second radiating element is equal to at most one quarter wavelength of a first frequency in the first frequency band, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 36 Metzler does not explicitly disclose wherein the first and second frequency bands are determined in part by respective dimensions of the first and second radiating elements.
	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the first and second frequency bands are determined in part by respective dimensions of the first and second radiating elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	
 	Regarding claim 41 Metzler further discloses the antenna according to claim 31, wherein the first and second radiating elements are patches (Fig. 1, at 14, 16) or dipoles.

 	Regarding claim 43 Metzler further discloses the antenna according to claim 31, further comprising a dielectric material (Fig. 1, at 20) disposed between the first and second radiating elements.
	
Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Fasenfest as applied to claim 31 above, and further in view of Kellerman.

 	Regarding claim 37 Metzler does not disclose wherein the first radiating element comprises a first radiator and a second radiator overlying the first radiator.
	Kellerman discloses wherein the first radiating element comprises a first radiator (Fig. 2, at 213a) and a second radiator (Fig. 2, at 211a) overlying the first radiator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding additional stacked antenna elements in order to integrate more antennas that operate in different frequency bands into an integral antenna assembly that is reasonably compact and effective (Kellerman, column 2, lines 55-60).
 	Metzler does not disclose wherein the first frequency band of the first radiating element is based on a spacing between the first and second radiators of the first radiating element.
 	Fasenfest teaches varying the parameters of the patch antenna including the thickness of the dielectric substrate body and the distance between patch radiators to provide the patch antenna element with predetermined operating frequencies and/or with a predetermined bandwidth (paragraph 0031).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the first frequency band of the first radiating element is based on a spacing between the first and second radiators of the first radiating element, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a In re Aller, 105 USPQ 233.

 	Regarding claim 38 Metzler does not disclose wherein a footprint of the second radiator is smaller than the first radiator and larger than the second radiating element.
 	Kellerman discloses wherein a footprint of the second radiator is smaller than the first radiator and larger than the second radiating element (e.g., Fig. 2, at 213a, 211a, 209a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding having a footprint of the second radiator that is smaller than the first radiator and larger than the second radiating element in order to make each radiator more suitable as a ground plane for the antenna above it (Kellerman, column 3, lines 45-48).

	Regarding claim 39 Metzler does not disclose wherein the second radiating element comprises a first radiator and a second radiator overlying the first radiator.
	Kellerman discloses wherein the second radiating element comprises a first radiator (Fig. 2, at 209a) and a second radiator (Fig. 2, at 207a) overlying the first radiator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding additional stacked antenna elements in order to integrate more antennas that operate in different frequency bands into an integral antenna assembly that is reasonably compact and effective (Kellerman, column 2, lines 55-60).
	Metzler does not disclose wherein the second frequency band of the second radiating element is based on a spacing between the first and second radiators of the second radiating element.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the second frequency band of the second radiating element is based on a spacing between the first and second radiators of the second radiating element, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Fasenfest teaches varying the parameter of the patch antenna including the thickness of the dielectric substrate body and the distance between the patch radiators to provide the patch antenna with predetermined operating frequencies and/or with a predetermined bandwidth (Fasenfest, paragraph 0031), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Regarding claim 40 Metzler does not disclose a shorting pin connected to the first and second radiators of the second radiating element.
	Kellerman discloses a shorting pin (e.g., Fig. 2, at 215b; column 7, lines 46-48) connected to the first and second radiators of the second radiating element. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Metzler in accordance with the teaching of Kellerman regarding shorting pins for stacked antenna elements in order to referencing  the antennas to the ground plane  (Kellerman, column 7, lines 47-49).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Fasenfest as applied to claim 31 above, and further in view of Lalezari et al., (US 5,838,282), hereinafter Lalezari.

 	Regarding claim 42 Metzler as modified does not disclose wherein one of the first and second radiating elements is a patch and the other of the first and second radiating elements is a dipole.
 	Lalezari discloses wherein one of the first and second radiating elements is a patch and the other of the first and second radiating elements is a dipole (e.g., Fig. 4, at 48A-48D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stacked patch antenna disclosed by Metzler in accordance with the teaching of Lalezari regarding using dipole antennas stacked with patch antennas in order to reduce the weight of the antenna and/or to be adapted for easy removal and replacement to aid in the testing of the antenna (Lalezari, column 4, lines 30-35).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.  Applicant asserts on page 7 of the response to arguments that Metzler does not teach or suggest “achieving the isolation of at least 20 dB based on a distance between radiating element 16 of Metzler”.  Metzler establishes a connection between antenna isolation and distance at column 5, lines 27-58.  Metzler states “the bandwidth of each radiating element 14 and 16 is principally determined by the thickness and dielectric constant of first and second dielectric layers 18 and 20. As will be discussed below, the isolating means can include a tuning network to tailor the response, including the bandwidth, of radiating elements 14 and 16 to a particular application to further improve isolation. Additionally, in applications in which the bandwidths of first and second radiating elements 14 and 16 are substantially .
Furthermore, the recitation “achieving the isolation of at least 20 dB based on a distance between radiating element 16 of Metzler” is reciting a physics relationship well known to a person of ordinary skill in the art in the antenna arts.  Specifically, it is well known to a person of ordinary skill in the antenna arts that antenna isolation increases with distance.  (This relationship is expressed by the Friis Transmission Equation.  See the attached NPL reference for a general observation about antenna isolation).  
Regarding claims 26 and 31 Applicant asserts Metzler, Duchesne, Fasenfest, and Kellerman – alone or in any combination - do not teach or suggest “wherein the distance between the first and the second radiating element is in a range between one quarter wavelength of a first frequency in the first frequency band and one quarter wavelength of a second frequency in a second frequency band”.   
The Examiner respectfully disagrees.  Metzler teaches at column 5, lines 45-58 adjusting the distance D2 between the two radiating elements in terms of the wavelength to achieve a desired bandwidths for two radiating elements.   The Applicant is merely recites a general range of wavelengths that are considered discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Furthermore, the Examiner asserts that the Metzler at column 5, lines 27-58 (cited above) also reads directly on this limitation.  Specifically, Metzler teaches “the bandwidth of each radiating element 14 and 16 is principally determined by the thickness and dielectric constant of first and second dielectric .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Antenna to Antenna Isolation” found at Antenna to Antenna Isolation (antenna-theory.com) includes general observations regarding the knowledge of a person of ordinary skill in the antenna art and is considered relevant to the current Application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845